Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2017

                                     No. 04-16-00500-CR

                                      Nicholas LOPEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 15-01-0025-CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
      Appellee’s motion for extension of time to file brief is granted.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court